COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Toby Paul Couchman and Pro-Surv v. Elizabeth Cardona

Appellate case number:    01-14-01000-CV

Trial court case number: 2014-29414

Trial court:              189th District Court of Harris County


        This case involves the trial court’s consideration of an order of dismissal from a previous
suit. This order is necessary for consideration of the appeal. Accordingly, the District Court
Clerk is ORDERED to file a supplemental clerk’s record in this Court that contains the following
documents:
       “Order Dismissing All Claims Against Defendants Toby Paul Couchman and Pro-
       Surv Pursuant to Plaintiff’s Notice of Nonsuit” from trial court case number 2014-
       12614, Image No. 60802336.

TEX. R. APP. P. 34.5(c). The supplemental clerk’s record is to be filed in this Court by June 5,
2015.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually


Date: May 28, 2015